       Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 1 of 41 PageID 7
Filing # 83065938 E-Filed 01/09/2019 10:46:36 AM



                    IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                         IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                   CIRCUIT CIVIL DIVISION

        ANGELA HICKS, individually
        and onbehalf of all others
        similarly situated,

               Plaintiff,                                           CASE NO.:

        V.                                                          DIVISION:

        LOCKHEED MARTIN CORPORATION,

               Defendant.
                                                   /

                                        CLASS ACTION COMPLAINT

               1.      The Plaintiff, Angela Hicks ("Plaintiff'), files this Class Action Complaint against

        Defendant, Lockheed Martin Corporation ("Defendant"), on behalf of herself and similarly

        situated present and former employees, alleging that Defendant failed to provide required notices

        of their right to continued health care coverage under the Consolidated Omnibus Budget

        Reconciliation Act of 1985 ("COBRA").

               2.      Defendant, the plan sponsor of the Health Plan ("Plan"), has repeatedly violated

        ERISA by failing to provide participants and beneficiaries in the Plan with adequate notice, as

        prescribed by COBRA, of their right to continue their health coverage upon the occurrence of a

        "qualifying event" as defined by the statute.

               3.      Defendant's COBRA notice, attached as Exhibit A, violates 29 C.F.R. § 2590.606-

        4(b)(4)(viii) because it fails to include a termination date for COBRA coverage if elected.

        Additionally, Defendant's COBRA notice violates 29 C.F.R. § 2590.606-4(b)(4)(xii) because it

        fails to include an address indicating where COBRA payments should be mailed. The notice also

        violates COBRA because it fails to sufficiently identify the Plan Administrator.
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 2 of 41 PageID 8




         4.      Notably, this is exactly the same COBRA notice Chief Middle District Judge

 Steven D. Merryday analyzed in Valdivieso v. Cushman & Wakefield, Inc., No. 8:17-CV-118-T-

 23JSS, 2017 WL 2191053, at * 1(M.D. Fla. May 18, 2017), when he held that, based on the same

 form at issue in this case, the plaintiff had stated a plausible claim for violation of 29 C.F.R. §

 2590.606-4(b)(4)(viii) because the form failed to include a termination date for COBRA coverage

 if elected. Judge Merryday also held in Valdivieso the plaintiff had stated a plausible claim for

 violation of 29 C.F.R. § 2590.606-4(b)(4)(xii) because the COBRA form at issue, again the same

 form at issue here, failed to include an address indicating where COBRA payments could be sent.

         5.      Finally, because Defendant's COBRA notice omits the above critical pieces of

 information, it collectively violates 29 C.F.R. § 2590.606-4(b)(4), which requires the plan

 administrator of a group-health plan to provide a COBRA notice "written in a manner calculated

 to be understood by the average plan participant." Without information on when COBRA

 coverage ends, or where to send payments, or who is the Plan Administrator, a notice simply is

 not written in a manner calculated to be understood by the average plan participant.

         6.     As a result of these violations, which threaten Class Members' ability to maintain

 their health coverage, Plaintiff seeks statutory penalties, injunctive relief, attorneys' fees, costs and

 expenses, and other appropriate relief as set forth herein and provided by law.

                                   JURISDICTION AND VENUE

        7.      This is an action for damages in excess of $15,000.00, exclusive of interest, fees,

 and costs.

        8.      This Court has personal jurisdiction over Defendant under the Florida Long Arm

 Jurisdiction Act, Fla. Stat. § 48.193.

        9.      Furthermore, this Court's exercise of personal jurisdiction over Defendant is



                                                    2
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 3 of 41 PageID 9




 constitutionally sound. Through its operations in in Hillsborough County, Florida, Defendant has

 sufficient minimum contacts with the State of Florida to make it reasonably foreseeable that

 Defendant could be sued in Florida. Defendant will suffer no unfair prejudice from the exercise of

 this Court's personal jurisdiction, which serves the interests of justice in this case.

        10.     Venue is proper in Hillsborough County, because all of the events giving rise to

 these claims arose in this County.

         11.    Plaintiff is a Florida resident and a spouse of a former employee of Defendant.

 Plaintiff was thus a participant/beneficiary in the Plan before her husband's termination on April

 26, 2017, which was a qualifying event within the meaning of 29 U.S.C. § 1163(2), rendering her

 a qualified beneficiary of the Plan pursuant to 29 U.S.C. § 1167(3). Plaintiff's husband was not

 terminated for gross misconduct.

         12.     Defendant is a foreign corporation with its headquarters in Bethesda, Maryland,

 and employed more than 20 employees who were members of the Plan in each year from 2011 to

 2017. Defendant is the Plan sponsor within the meaning of 29 U.S.C. § 1002(16)(B), and the

 administrator of the Plan within the meaning of 29 U.S.C. § 1002(16)(A). The Plan provides

 medical benefits to employees and their beneficiaries, and is an employee welfare benefit plan

 within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the meaning of 29

 U.S.C. § 1167(1).

                                      FACTUAL ALLEGATIONS

                COBRA Notice Requii•enients

         13.     The COBRA amendments to ERISA included certain provisions relating to

 continuation of health coverage upon termination of employment or another "qualifying event" as

 defined by the statute.



                                                    3
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 4 of 41 PageID 10




        14.      Among other things, COBRA requires the plan sponsor of each group health plan

 normally employing more than 20 employees on a typical business day during the preceding year

 to provide "each qualified beneficiary who would lose coverage under the plan as a result of a

 qualifying event ... to elect, within the election period, continuation coverage under the plan." 29

 U.S.C. § 1161. (Emphasis added).

        15.      Notice is of enormous importance. The COBRA notification requirement exists

 because employees are not expected to know instinctively of their right to continue their healthcare

 coverage.

        16.      Moreover, existing case law makes it ostensibly clear that notice is not only

 required to be delivered to covered employees but to qualifying beneficiaries, as well. This by

 definition includes Plaintiff, who is a spouse of one of Defendant's former employees and a

 beneficiary under the Plan.

        17. COBRA further requires the administrator of such a group health plan to provide
 notice to any qualified beneficiary of their continuation of coverage rights under COBRA upon

 the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice must be "[i]n accordance

 with the regulations prescribed by the Secretary" of Labor. 29 U.S.C. § 1166(a).

        18. . The relevant regulations prescribed by the Secretary of Labor concerning notice of

 continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

              (4) The notice required by this paragraph (b) shall be written in a manner
              calculated to be understood by the average plan participant and shall
              contain the following information:

                     (i) The name of the plan under which continuation coverage is
                     available; and the name, address and telephone number of the party
                     responsible under the plan for the administration of continuation
                     coverage benefits;

                     (ii) Identification ofthe qualifying event;


                                                   4
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 5 of 41 PageID 11




               (iii) Identification, by status or name, of the qualified beneficiaries
               who are recognized by the plan as being entitled to elect
               continuation coverage with respect to the qualifying event, and the
               date on which coverage under the plan will terminate (or has
               terminated) unless continuation coverage is elected;

               (iv) A statement that each individual who is a qualified beneficiary
               with respect to the qualifying event has an independent right to elect
               continuation coverage, that a covered employee or a qualified
               beneficiary who is the spouse of the covered employee (or was the
               spouse of the covered employee on the day before the qualifying
               event occurred) may elect continuation coverage on behalf of all
               other qualified beneficiaries with respect to the qualifying event,
               and that a parent or legal guardian may elect continuation coverage
               on behalf of a minor child;

               (v) An explanation of the plan's procedures for electing
               continuation coverage, including an explanation of the time period
               during which the election must be made, and the date by which the
               election must be made;

               (vi) An explanation of the consequences of failing to elect or
               waiving continuation coverage, including an explanation that a
               qualified beneficiary's decision whether to elect continuation
               coverage will affect the future rights of qualified beneficiaries to
               portability of group health coverage, guaranteed access to
               individual health coverage, and special enrollment under part 7 of
               title I of the Act, with a reference to where a qualified beneficiary
               may obtain additional information about sucli rights; and a
               description of the plan's procedures for revoking a waiver of the
               right to continuation coverage before the date by which the election
               must be made;

               (vii) A description of the continuation coverage that will be made
               available under the plan, if elected, including the date on which such
               coverage will commence, either by providing a description of the
               coverage or by reference to the plan's summary plan description;

               (viii) An explanation of the maximum period for which
               continuation coverage will be available under the plan, if elected;
               an explanation of the continuation coverage termination date; and
               an explanation of any events that might cause continuation coverage
               to be terminated earlier than the end of the maximum period;

               (ix) A description of the circumstances (if any) under which the
               maximum period of continuation coverage may be extended due
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 6 of 41 PageID 12




                   either to the occurrence of a second qualifying event or a
                   determination by the Social Security Administration, under title I1
                   or XVI of the Social Security Act (42 U.S.C. 401 et seq. or 1381 et
                   seq.) (SSA), that the qualified beneficiary is disabled, and the
                   length of any such extension;

                   (x) In the case of a notice that offers continuation coverage with a
                   maximum duration of less than 36 months, a description of the
                   plan's requirements regarding the responsibility of qualified
                   beneficiaries to provide notice of a second qualifying event and
                   notice of a disability determination under the SSA, along with a
                   description of the plan's procedures for providing such notices,
                   including the times within which such notices must be provided and
                   the consequences of failing to provide such notices. The notice shall
                   also explain the responsibility of qualified beneficiaries to provide
                   notice that a disabled qualified beneficiary has subsequently been
                   determined to no longer be disabled;

                   (xi) A description of the amount, if any, that each qualified
                   beneficiary will be t•equired to pay for continuation coverage;

                   (xii) A description of the due dates for payments, the qualified
                   beneficiaries' right to pay on a monthly basis, the grace periods for
                   payment, the address to which payments should be sent, and the
                   consequences of delayed payment and non-payment;

                   (xiii) An explanation of the importance of keeping the
                   administrator informed of the current addresses of all participants
                   or beneficiaries under the plan who are or may become qualified
                   beneficiaries; and

                   (xiv) A statement that the notice does not fully describe
                   continuation coverage or other rights under the plan, and that more
                   complete information regarding such rights is available in the plan's
                   summary plan description or from the plan administrator.

       18.    To facilitate compliance with these notice obligations, the United States

 Department of Labor ("DOL") has issued a Model COBRA Continuation Coverage Election

 Notice ("Model Notice"), which is included in the Appendix to 29 C.F.R. § 2590.606-4. A

 copy of this Model Notice is attached hereto as Exhibit B. The DOL website states that the

 DOL "will consider use of the model election notice, appropriately completed, good faith
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 7 of 41 PageID 13




 compliance with the election notice content requirements of COBRA."

          19.   In the event that a plan administrator declines to use the Model Notice and fails

 to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

 administrator is subject to statutory penalties of up to $110 per participant or beneficiary per

 day from the date of such failure. 29 U.S.C. § 1132(c)(1). In addition, the Court may order

 such other relief as it deems proper, including but not limited to injunctive relief pursuant to

 29 U.S.C. § 1132(a)(3) and payment of attorneys' fees and expenses pursuant to 29 U.S.C. §

 1132(g)(1). Such is the case here. Defendant failed to to use the Model Notice and failed to

 meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth

 below.

     Defendant's Notice Is Inadequate and Fails to Comply with COBRA

          20.   Defendant partially adhered to the Model Notice provided by the Secretary of

 Labor, but only to the extent that served Defendant's best interests, as critical parts are omitted or

 altered in violation of 29 C.F.R. § 2590.606-4. Defendant authored and disseminated a notice

 deviating from the model form in violation of COBRA's requirements which failed to provide

 Plaintiff notice of all required coverage information, as explained further below. A copy of

 Defendant's notice is attached hereto as Exhibit A. Among other things:

          a.    The Notice violates 29 C.F.R. § 2590.606-4(b)(4)(viii) because it fails to
                provide an explanation of the continuation coverage termination date;

          b.    The Notice violates 29 C.F.R. § 2590.606-4(b)(4)(xii) because it fails to
                provide the address to which payments should be sent;

          C.    The Notice violates 29 C.F.R. § 2590.606-4(b)(4)(i) because it fails to
                provide the name, address and telephone number of the party
                responsible under the plan for administration of continuation coverage
                benefits; and, finally,




                                                   7
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 8 of 41 PageID 14




         d.      The Notice violates 29 C.F.R. § 2590.606-4(b)(4) because Defendant has
                 failed to provide a notice written in a manner calculated to be
                 understood by the average plan participant.

         21.     Furthermore, in direct violation of COBRA's notification requirements,

  Defendant's standard practice during the time period at issue in this lawsuit is that after sending

  the COBRA election notice attached as Exhibit A, Defendant sent additional COBRA election

  information— but only to those that elected COBRA coverage (instead of to all individuals eligible

  for COBRA). This second document contained the above statutorily-required critical information.

         22.     Defendant's COBRA notice confused Plaintiff, and resulted in her inability to

  make an informed decision as to electing COBRA continuation coverage.

         23.     Furthermore, Defendant's deficient COBRA notice caused Plaintiff an

  informational injury when Defendant failed to provide her with information to which she was

  entitled to by statute, namely a compliant COBRA election notice containing all information .

  required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Through ERISA and then

  COBRA, Congress created a right—the right to receive the required COBRA election notice—

  and an injury—not receiving a proper election notice with information required by 29 C.F.R.

  § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Defendant injured Plaintiff and the class members

  she represents by failing to provide all information in its notice required by COBRA.

         24.    Besides the informational injury suffered, Plaintiff also suffered a tangible

  injury in the form of economic loss, specifically the loss of her primacy health insurance

  coverage, primary dental insurance coverage, primary vision insurance coverage, as well as

  medical-related bills she was forced to pay under insurance obtained through her own

  employer at a higher premium without the same level of benefits, due to Defendant's deficient

  COBRA election notice. Besides a paycheck, insurance is one of the most valuable things

  employees get in exchange for working for an employer like Defendant. Insurance coverage

                                                  8
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 9 of 41 PageID 15




 has a monetary value, the loss of which is a tangible and an economic injury.

         25.     And, not only did Plaintiff lose her primary health/vision/dental insurance

 coverage for an extended period of time, during that time she incurred medical bills resulting

  in further economic injury, including, for example, prescription drug costs at a higher premium

  under more costly insurance obtained through her employer.

                                   PlaintiffAngela Hicks

         26.     Plaintiff is the wife of a former employee of Defendant.

         27.     Plaintiff s husband's employment was terminated by Defendant on April 26,

 2017. Importantly, Plaintiffls husband was not terminated for gross misconduct.

         28.     Thus, when her husband was terminated Plaintiff experienced a qualifying

  event (termination of employment) on April 26, 2017.

         29.     Following this qualifying event, Defendant mailed Plaintiffls husband the

  deficient COBRA notice attached hereto as Exhibit A on May 10, 2017.

         30.     The deficient COBRA notice that Plaintiff received was violative of COBRA's

  mandates for the reasons set forth in Paragraph 16 above (among other reasons). Specifically,

  it failed to provide a notice written in a manner calculated to be understood by the average

  plan participant. It also violates 29 C.F.R. § 2590.606-4(b)(4)(viii) because it fails to provide

  an explanation of the continuation coverage termination date. In fact, one just isn't included

  at all within the notice, making calculating continuation coverage termination date by anyone,

  much less the "average plan participant."

         31.     The Notice also violates 29 C.F.R. § 2590.606-4(b)(4)(xii) because it fails to

  provide the address to which payments should be sent. In fact, Plaintiff had absolutely no idea

 where to send COBRA payments. This critical omission violates everything COBRA stands

  for, especially the remedial purposes of the statute which were designed to help people like

                                                   ~
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 10 of 41 PageID 16




  Plaintiff, maintain coverage, and help avoid confusing them as to when their coverage starts

  and/or stops along with where to send payments.

         32.     To compound the problem, the Notice violates 29 C.F.R. § 2590.606-

  4(b)(4)(xii) because it fails to include information stating that a participant may prematurely

  lose COBRA coverage (if, for instance, the participant becomes covered under another group

  health plan, becomes Medicare eligible or fails to make timely payment).

         33.     Defendant has in place no administrative remedies Plaintiff was required to

  exhaust prior to bringing suit.

         34.     Additionally, because no such administrative remedies exist, any attempt to

  exhaust the same would have been futile.

   Violation of 29 C.F.R. § 2590.606-4(b)(4)(viii) — Failure to provide an explanation of tke
                             continuation coverage termination date

         35.     The governing statute clearly requires Defendant to provide a Cobra election

  notice that discloses "an explanation of the maximum period for which continuation coverage

  will be available under the plan" in addition to "an explanation of the continuation coverage

  termination date." 29 C.F.R. § 2590.606-4(b)(4)(viii).

         36.     This infoi-mation not only informs Plaintiff of the length of his coverage, if

  elected, but also the specific date on which such coverage will terminate which is crucial to

  deciding whether to elect coverage.

         37.     Continuation coverage is not designed to be permanent and electing it assumes

  that at some point in the future Plaintiff will enroll in a new plan or go uninsured. Election

  notices must be sufficient to permit the discharged employee to make

  an informed decision whether to elect coverage.

         38.     Plaintiff cannot truly make an informed decision regarding continuation

                                                  In
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 11 of 41 PageID 17




  coverage without knowing the specific date coverage will end and they will be uninsured.

         39.     Here Plaintiff has only been provided with the lengtli of continuation coverage,

  but is left ignorant as to when coverage will actually terminate if elected.

         40.     Even if Plaintiff were to refer to a calendar to decipher-the termination date

  using an 18-month window, she would not be able to determine whether this monthly coverage

  would end at the beginning or end of the 18' month or whether it would end on whichever day

  was exactly 18 months in the future.

         41.     The relevant statute requires these disclosures specifically to avoid this type of

  confusion surrounding a matter as important as electing health insurance. Furthermore, a

  fiduciary breaches its duties by materially misleading plan participants, regardless of whether

  the fiduciary's statements or omissions were made negligently or intentionally. Without the

  required disclosures, Defendant's notice does not permit Plaintiff to make an informed

  decision and is therefore deficient.

    Violation of 29 C.F.R. § 2590.606-4(b)(4)(xii) — Failure to provide the address to which
                                   payments should be sent

         42.     Defendant is specifically required to include in its notice the address to which

  payments should be sent. 29 C.F.R. § 2590.606-4(b)(4)(xii).

         43.        The notice provided to Plaintiff states "If you choose to elect COBRA

  coverage, you do not have to send any premium payment(s) with the COBRA Coverage

  Election Form. Additional information about payment will be provided to you after you make

  your election."

         44.        The notice also states that "You must make your initial payment fur COBRA

  coverage no later than 45 days after the date of your election." Regarding all subsequent

  payments the notice states "Under the Plan, each of these periodic payments for COBRA
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 12 of 41 PageID 18




  coverage is due on the first day of the month for that coverage period. "

         45.     Although information is provided regarding the distinction between, and due

  dates of, the initial and continuing payments no information is provided regarding where either

  payment should be sent. Without this information Plaintiff is left ready and willing, but unable,

  to properly enroll and maintain continuation coverage.

         46.     A misrepresentation is material if there is a substantial likelihood that it would

  mislead a reasonable employee in making an adequately informed deci,sion. Without knowing

  where to send payment, Plaintiff was misled as to how to enroll in COBRA.

         47.     Because of the foregoirig deficiencies, Defendant's election notice is

  insufficient. Defendant has misled Plaintiff about the material parameters and procedures

  surrounding his right to elect Cobra coverage, failing to comply with the requirements made

  clear by the Code of Federal Regulations.

         Violation of 29 C.F.R. § 2590. 606-4(b) (4) (i) — Failure to Identify Plan Administrator

         48.     Plaintiff was unable -- based on the Notice -- to ascertain the name, address and

  telephone number of the party responsible under the plan for the administration of continuation

  coverage benefits. Alfhough the generic phrase "Plan Administrator" is included no less than

  ten (10) separate times throughout the notice, not once is the Plan Administrator actually

  identified. Instead, the third-party administrator Conexis (now WageWorks) is identified, and

  Lockheed Martin is merely referred to as the "employer".

         49.     Defendant was required to provide "in a manner calculated to be understood by

  the average plan participant ... the name, address and telephone number ofthe party responsible

  under the plan for adininistration of continuation coverage benefits." 29 C.F.R. § 2590.606-

  4(b)(4)(i). Defendant's Notice fails to comply with this straightforward requirement.



                                                   12
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 13 of 41 PageID 19




         50.      Instead, Defendant's notice merely identifies a third-party administrator, Conexis,

  which is very different from the Plan Administrator. Identifying who acted is the Plan

  Administrator is absolutely critical to know because "the plan administrator bears the burden of

  proving that adequate COBRA notification was given to the employee." Griffin v. Neptune Tech.

  Group, 2015 U.S. Dist. LEXIS 48000, 2015 WL 1635939, *9 (M.D. Ala. Apr. 13, 2015); (citing

  to Hoffman v. R.F. Group, 2015 U.S. Dist. LEXIS 88598, * 12, 2015 WL 4139084 (M.D. Fla. May

  20, 2015).

    Violation of 29 C.F.R. § 2590.606-4(b)(4) — Failure to Provide COBRA Notice Written in a
            Manizer Calculated "To Be Understood By the Average Plan Participant"

         51.      By failing to adequately explain the procedures for electing coverage, as required

  by 29 C.F.R. § 2590.606-4(b)(4)(v), coupled with the complete omission of when COBRA

  coverage end date, wliere to send payment, the consequences for untimely payments, and even

  who the Plan Administrator is/was, Defendant cumulatively violated 29 C.F.R. § 2590.606-

  4(b)(4). This particular section mandates that employers, like Defendant, must provide a notice of

  continuation coverage written in a manner calculated "to be understood by the average plan

  pai-ticipant." Without the aforementioed critical pieces of, Defendant's notice cannot be said to be

  written in a manner calculated "to be understood by the average plan participant." Thus, Defendant

  violated 29 C.F.R. § 2590.606-4(b)(4)(v).

                                     CLASS ACTION ALLEGATIONS

         52.      Plaintiff brings this action as a class action pursuant to the Florida Rules of

  Civil Procedure on behalf of the following persons:

               All participants and beneficiaries in the Defendant's Health Plan who
               were sent a COBRA notice by Defendant during the applicable statute
               of limitations period as a result of a qualifying event, as determined by
               Defendant, who did not elect COBRA.


                                                    13
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 14 of 41 PageID 20




          53.      No administrative remedies exist as a prerequisite to Plaintiff's claim on behalf of

  the Putative Class. As such, any efforts related to exhausting such non-existent remedies would

  be futile.

          54.      Numerosity: The Class is so numerous that joinder of all Class members is

  impracticable. On information and belief, hundreds or thousands of individuals satisfy the

  definition of the Class.

          55.      Typicality: Plaintiffs' claims are typical of the Class. The COBRA notice that

  Defendant sent to Plaintiffs was a form notice that was uniformly provided to all Class

  members. As such, the COBRA notice that Plaintiffs received was typical of the COBRA

  notices that other Class Members received, and suffered from the same deficiencies.

          56.      Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

  members, she has no interests antagonistic to the class, and has retained counsel experienced

  in complex class action litigation.

          57.      Commonality: Common questions of law and fact exist as to all members of the

  Class and predominate over any questions solely affecting individual members of the Class,

  including but not limited to:

                a. Whether the Plan is a group health plan within the meaning of 29 U.S.C. §

                   1167(1);

                b. Whether Defendant's COBRA notice complied with the requirements of 29

                   U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

                c. Whether statutory penalties should be imposed against Defendant under 29

                   U.S.C. § 1132(c)(1) for failing to comply with COBRA notice

                   requirements, and if so, in what arnount;


                                                    14
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 15 of 41 PageID 21




                 d. The appropriateness and proper form of any injunctive relief or other

                    equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

                 e. Whether (and the extent to which) other relief should be granted based on

                    Defendant's failure to comply with COBRA notice requirements.

           58.      Class Members do not have an interest in pursuing separate individual actions

  against Defendant, as the amount of each Class Member's individual claims is relatively small

  compared to the expense and burden of individual prosecution. Class certification also will

  obviate the need for unduly duplicative litigation that might result in inconsistent judgments

  concerning Defendant's practices and the adequacy of its COBRA notice. Moreover,

  management of this action as a class action will not present any likely difficulties. In the

  interests of justice and judicial efficiency, it would be desirable to concentrate the litigation of

  all Class Members' claims in a single action.

           59.      Plaintiff intends to send notice to all Class Members to the extent required the

  Florida Rules of Civil Procedure. The names and addresses of the Class Members are available

  from Defendant's records, as well as from Defendant's third-party administrator, WageWorks.

                                    CLASS CLAIM I FOR RELIEF
                                   Violation of 29 U.S. C§ 1166(a) and
                                          29 C.F.R. § 2590.606-4

           60.      The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

           61.      Defendant is the sponsor and administrator of the Plan, and was subject to the

  continuation of coverage and notice requirements of COBRA.

           62.      Plaintiff and the other members of the Class experienced a"qualifying event" as

  defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced such a qualifying

- event.



                                                    15
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 16 of 41 PageID 22




         63.    On account of such qualifying event, Defendant sent Plaintiff and the Class

  Members a COBRA notice in the form attached hereto as Exhibit A.

         64.    The COBRA notice that Defendant sent to Plaintiff and other Class Members

  violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set forth in Paragraph 20

  above (among other reasons).

         65.     These violations were material and willful.

         66.     Defendant knew that its notice was inconsistent with the Secretary of Labor's

  Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4, but

  chose to use a non-compliant notice in deliberate or reckless disregard of the rights of Plaintiffs

  and other Class Members.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class, pray for relief as

  follows:

         a.      Designating Plaintiff's counsel as counsel for the Class;

         b.      Issuing proper notice to the Class at Defendant's expense;

         C.      Declaring that the COBRA notice sent by Defendant to Plaintiffs and other

  Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

         d.      Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

  including but not limited to an order enjoining Defendant from continuing to use its defective

  COBRA notice and requiring Defendant to send corrective notices;

         e.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. § 1132(c)(1)

  and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for eacli Class Member who was

  sent a defective COBRA notice by Defendant;



                                                  16
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 17 of 41 PageID 23




         f.      Awarding attorneys' fees, costs and expenses to Plaintiffs' counsel as provided

  by 29 U.S.C. § 1132(g)(1) and other applicable law; and

         g.      Granting such other and further relief, in law or equity, as this Court deems

  appropriate.

         h.      Designating Plaintiffs' counsel as counsel for the Class;

         i.      Issuing proper notice to the Class at Defendant's expense;

         j.      Declaring that the COBRA notice sent by Defendant to Plaintiffs and other

  Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

         k.      Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

  including but not limited to an order enjoining Defendant from continuing to use its defective

  COBRA notice and requiring Defendant to send corrective notices;

         1.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. § 1132(c)(1)

  and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class Member who was

  sent a defective COBRA notice by Defendant;

         M.      Awarding attorneys' fees, costs and expenses to Plaintiffs' counsel as provided

  by 29 U.S.C. § 1132(g)(1) and other applicable law; and

         n.      Granting such other and further relief, in law or equity, as this Court .deems

  appropriate.




                                                  17
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 18 of 41 PageID 24




        Dated this 9th day of January, 2019.

                                                    Respectfully submitted,
                                                                        ,




                                                    BRANDON J. HILL
                                                    Florida Bar Number: 37061
                                                    Direct No.: 813-337-7992
                                                    LUIS A. CABASSA
                                                    Florida Bar Number: 053643
                                                    Direct No.: 813-379-2565
                                                    WENZEL FENTON CABASSA, P.A.
                                                    1110 North Florida Ave.   I



                                                    Suite 300
                                                    Tampa, Florida 33602
                                                    Main No.: 813-224-0431
                                                    Facsimile: 813-229-8712
                                                    Email: lcabassa@wfclaw.com
                                                    Email: bhill@wfclaw.com
                                                    Attorneys for Plaintiff




                                               18
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 19 of 41 PageID 25




                 EXH I BIT A
           Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 20 of 41 PageID 26
                         CONEXIS                                                                                               Date:   5/10/2017
                          PO Box 226985                                                                                        Form: CLCO2-CXLEN
                                as, TX 75222-6985                                                                              DocID: 576405
                                                                                                                               Account #: 0800314159




                    To CHARLIE BONDS JR and Covered Dependents




                    Doa 576405 Sequence: 51 Fotm:2 Server. 8




                                                               COBRA COVERAGE ELECTION NOTICE
            ParticipantName: CHARLIE BONDSJR                                                                                               .                         .
_.....      .:..._ -....---- -----
            Employer. Lockheed Martin CotPoiation                                                                                   :>
                                                                                                                                   D5re ofNbtice;: 5/10'/2017            -- —
            Election Deadline: 7/12/2017                                                                                 j•Date of Coverage Loss: 4/25/2017
            Qualifying Event: Termination                                                                    $COBRA Coverage Start Date if Elected: 4/26/2017

             To CHARLIE BONDS JR, Covered Spouse, and Covered Dependent Children of CHARLIE BONDS JR, 314159: .

             This notice has important information about your rights to continue your health coverage in the l.ockheed Martin Corporation group
             health plan ("Plan") under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA), as well as other health
             coverage options that may be available to you, including coverage through the Health )osurance Marketplace ("Marketplace") at
  ~          www.HealthCare.gov or call 1-800-318-2596. You may be able to get coverage through the Marketolace that eosts less than COBRA
  ~          continnafion coverage. More information regarding the Marketplace is provided at the end of this notice.
  c.)
  Ca

  o
  o
             Please read the information in this notice very carefully before you make your decision and keep it for your records. This notice applies equally to
             each qualified beneficiary identified in this notice. If you choose to elect COBRA continuation coverage, you should use the COBRA Coverage
  9          Election Fotm provided later in this notice.
  o
  ~                             -
             CONEXIS has been retained by Lockheed Martin Corporation to notify you, your covered spouse, and/or your covered dependent ohildren
             ("Qualified Beneticiaries") ofyour rights to a temporary extension ofgroup health plan coverage ("COBRA coverage") at group rates after certain
             events ("qualifying events") that would otherwise cause you to lose coverage under the Plan. NOTE: Notices are sent to the last l:nown address on
             file with your plan sponsor. It is your obligation to notify Loctcheed Martin Corporation in writing if there are any Qualified Beneficiaries who
             reside at a different address. Otherwise they may not receive notice of their rights and obligations under COBRA.

             You are receiving this notice because your coverage under the Plan will end 04/25/2017 due to the qualifying event desib ated above.
  ~n

             lnstead of enrolling in COBRA coverage, there may be other more affordable coverage options for you and your family through the Marketplace,
   ~ Medicaid, or other group health plan coverage options (such as a spouse's plan) through what is called a"special enrollment perlod." Some of
   ~a these options riay cost les.s than COBRA cnverage.
   ~
             You should compare your otlier covera;e options with COBRA coverage and choose the coverage that is best for you. For example, if you move
             to other coverage you niay pay more out of pocicet than you would under COBRA because the new coverage may impose a new deductible.
   ....~
             When you lose job-based health coverage, ifs important thatyou choose carefully between COBRA coverage and other coverage options, because
             once you've made your choice, it can be difficuh or impossible to switch to another coverage option. Also,.if you elect coverage through the
             Marl:etplace, you may experience a gap in coverage between the date you lose coverage under the group health plan and the datc coverage through
             the Marketplace begins (whereas you will not experience a gap ifyou elect and pay for COBRA continuation coverage).


             If you choose to elect COBRA coverage, you do not have to send any premium payment(s) with the COBRA Coverage Election Form. Additional
             infomiation about payment will be provided to you a8er you make your electibn.

              Premium payments are wnsidered paid on the date you mail them (as evidenced by your postmark date). lfyour premium payment is made by
              check, and your clheck is retumed because of insufficient funds, your prentium is treated as unpaid. You musf make full payment within tlte required
              time period, including agrace period, to prevent cancellation. lf you submit any premium payment after the r.equired postniark date, or if you
              submit any premium payment and you are otherwise ineligible for coverage, these payments w•ill be refurided to you. Acceptance of premium
              payments by CONFJCIS is not an indieation that eoverage is in foree. /fyour coveroge is canceledfor nonperyment of prenifwn, you cqnna
              reinslate it.

              lmportant additional information about COBRA coverage and other health coverage alternatives (such as coverage throuolt the Marketplace, wfiich
     Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 21 of 41 PageID 27

may cost less than Cobra coverage) is included in the panes following the COBRA Coverage Election Form (see "IMPORTANT NFORMATION: .
COBRA Coverage Ri?hts and Other Health Coverage Altematives" jbelowJ)_

Questions concernins your Plan should be addressed to Lockheed Martin Corporation.

Ifyou have any questions about this notice or need further information about your rights to elect COBRA coverage, please contact CONEXiS at
800-482-4105.

Ifyou would like to speak to a licensed benefits advisor to help you understand all ofyour coverage options•, plcase call Sintply Covered at
877-470-3996 or visit www.SimplyCovered.com.

You may elect only one medical plan. The Wellness Center Plan is a medical plan that does not provide compiehensive coverage. Please review
your Summ'ary of Benefits and Coverage (SBC) for tlte W ellness Center Plan and the other inedical plans you are being offered before making a
final decision. ln addition the TriCare Supplemental Plan should only be elected ifyou're already enrolled in orie ofthe TriCare Primary Plans.




  'jSee below for individual plan temiination dates
  $See below for individual plan continuation start dates
       Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 22 of 41 PageID 28
                                                COBRA COVERAGE ELECTION FORAI INSTRUCTIONS

       Please read the important information about your-rightsincluded in the pages following the COBRA Coverage Election Form (see
       "IMPORTANT INFORMATION: COBRA Coverage Rights and Other Health Coverage Alternatives") for more information on your
       rights and obligations under COBRA.

       lfyou choose to elect COBRA coverage, please complete the attached COBRA Coverage Election Form and.inail the completed COBRA
       Coverage Election Fomt by United States Postal Service ("USPS") to CONEXIS at PO Box 226985 Dallas, TX 75222-6985. You may also fax
       the completed COBRA Coverage Election Form to 877-822-9089.

       IF YOU WANT TO ELECT ONLINE: Ifyou wish to elect online, you can complete your enrollment on ourwebsite atmybenefits.conexis com.
       You will need to provide your name, date of birth, valid e-mail address, and Social Security number or your designated CONEXIS account number
       to register for a CONEXIS "user name " The inforrnation you provide in connection with your online enrollment is kept confidential in
       accordance with CONEXIS' privacy polioy, which you can find at mybenefits.conexis.com.

       Oral elections will not be accepted. Elections must be made in accordance with these COBRA Coverage Election Form Instructions.

       Your election must be made on or before the Election Deadline identified on the first page of the notice, which is 7/12/2017. lf you mail your
       election to CONEXIS, your completed COBRA Coverage Election Form must be postmarked by the USPS on or before 7/12/2017. If CONEXIS
       does not receive the COBRA Coverage Election Form, you will be responsible for proving that you mailed the election form by the Election
       Deadline. You ntay follow up with CONEXIS several days after you have mailed the form to ensure that CONEXIS received it. Ifyou elect
       COBRA coverage online, you ntust make your election at the website specified above and successfully submitted in accordance with the online
       instructions on or before 7/12/2017.

       1 f you do not inail or electronically submit a coritpleted COBRA Coverage Election Form by the Election Deadl ine shown alwve, you will lose
       your right to elect COBRA coverage. Ifyou rejectyour right to COBRA coverage before the Election Deadiine, you may change your mind by
       submitting a completed COBRA Coverage Election Form in aocordanoe with the instruetions above before the original Election Deadline, which is
       7/12/2017. However, ifyou reject your COBRA rights and then later revoke that waiver, the Plan is not required to provide COBRA coverage for
       the period ending with the date on which your revocation is made (which means you could have a gap in coverage). Consult the Plan's most recent
       Summary PIan Description for more information conceming the Plan's procedures for revoking a waiver of the right to COB1;A continuation
       coverage.
0
0
rn
~
w
w
  4
0
0
0
C.T1
~
0
N
      Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 23 of 41 PageID 29


                                                       COBRA COVERAGE ELECTION FORM
Participant Name: CHARLIE BONDS JR                                                                          Election Deadline: 7/12/2017
Employer: Lockheed Martin Corporation                                                                      Account Number: 0800314159
Form Number: CLCO2                                                                                                  Document ID: 576405

Section Al.l. GrouD Health Plan Comnonent(s)

Checl: the box next to the monthly cost of the group health plan components(s) you are selecting. Please note that you may not obtain coverage
above what you had on the day you lost coverage.


                                                                                                          Date ofGroup. Health          CO".:iCoverage
                                                                                                          Coverage Component            Sr,. :te if
                                                                                                           Loss                         Ei • ; • '

  Dental -" Delta      Comprehensive PPO Dental Plan 435XA                                                 04/28/2017                  04/29/2017
  Employee+                 lndividualOnly
  Spouse
  ❑      $71.51             ❑       $31.78

  Medical -* Wellness Center EPO (Exclusive Provider                                                       04/25/2017                  04/2612017
  Option)
  Individual Only
  ❑       $7.32

  Medical w/ Prescription -"     LM HealthWorks.Plan-South                                                 o4/28/2017                  04/29/2017
  033XA
  Employee+                  IndividualOnly
  Spouse
  ❑    $1296.88              ❑     $576.39

  Vision -* Vision 12 Plan 2013429X1A                                                                      04/28/2017                  04/2912017
  Employee+                  IndividualOnly
  Spouse
  ❑ • $12.79                 ~       $6.39

  *Unless you atTrmatively waive coverage and then later revoke that coverage.

 Section B. Parfictrmnt Information
 Please verify our records are accurate and make changes as necessary, You MUST select the plan type for each individual identified below that you
 intend to cover. You may not decline coverage for a qualified beneficiary spouse or an adult dependent child but you may elect coverage for any
 other qualified beneficiary. If you need additional COBRA Coverage Election Forms, please contact CONEXIS at 800482-4105 or through the
 Message Centertab at mybenefits.conexis com.


      Participant Name                                                            Relationship            Birth Date             Gender

      BONDS JR, CHARLIE                                                               Self               04/22/1970                M
      Dental                   Medical                     Medical w/ .            Vision
                                                           Prescripfion


      uepenuent o4amets)                                                          Kelattonship            Birth Date             Gender
      HICKS, ANGELA T                                                               Spouse                08/01/1973               F
      Dental                    Medical w/                 Vision
                                Prescription

      ❑                        ❑                          ❑

 Section C. Medicare Entitlement
 Is the covered eniployee enrolled in Medicarti Part A. Part B, or botli?        Yes ❑ N. E]

  Ifyes,, please provide the enrollment date, as shown on the Medicare card:

 ApplicanYs Authorization and Aoreement
 By my signature below:

 •      1 elect the COBRA continuation coverage checked above in Section AI under the Lockheed Martin Corporation group health plan;
 •      I undcrstand that any COBRA election 1 make above is deemed to include an election for all other qualified beneficiaries identified
        above except as specified othenvise above; and
  •     I verify ihat I have read and understood the information provided to me in this COBRA Coverage Election Notice, COBRA Coverage Election
        Form, and "IMPORTANT INFORMATION: COBRA Coverage Rights and Other Health Coverage Alternatives" enclosure.
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 24 of 41 PageID 30
                                         IMPORTANT INFORMATION: COBRA COVERAGE RIGHTS
                                            AND OTHER HEALTH COVERAGE ALTERNATI VES


 COBRA COVERAGE

 COBRA coverage is a continuation of Plan coverage when coverage would otherwise end because of a q:ra(ffj:ing event (described below). After a
 qualifying event occurs and any required notice of that event is properly provided to the Plan Administrator, COBRA coverage must be offered to
 individuals who lose Plan coverage and are qualified beneficiaries_

 A qualifted beneficiary is any of the following who is covered under the Plan on the day before a qualifying evcnt: (1) the employee Or former
 employee ("covered employee"), (2) the employee's spouse ("coveredspouse"), and/or (3) a"child" of the employee, as defined by tite Plan
 ("covered dependent child"). In addition, a child born to;adopted by, ot placed for adoptiouivith a c6vered employee during a period of the
 covered employee's COBRA coverage is considered a qualified beneficiary to the extent tltat such cltild is enrolled in accordatice with the terms of
 tlte Plan. A child of the covered employee receiving benefits pursuant to a qualified medical child support order (QMCSO), to the extent that such
 child is enrolled in accordance with the terms of the Plan, is entitled to the same rights to elect COBRA coverage as any other covered dependent
 child.

 COBRA coverage is generally the same coverage'provided under the Plan to similarly situated active individuals who are not on COBRA. Each
 qualified beneficiary who elects COBRA coverage will have the same rights under the Plan as other similarly situated non-COBRA participants
 covered hnder the b oup health plan component(s) of the Plan elected by the qualified beneficiary, including annual enrollment and special
 enrollment riahts.

 COBRA (and the description of COBRA coverage co!:..:•.o-:d in this notiee) generally applies only to the aroup health plan benefits offered under the
 Pian and not to any other benefits (e.g., life insurance. ;•. :rbility insurance).


 QLIALIFI'ING EVENTS


  For covered employees, you may elect COBRA coverage if you lose coverage under the Plan because of either one of the following qualifying
  events: ( I) your hours of employment are reduced; or (2) your employment ends for any reason (other than aross misconduct on your part).

  For the covered spouse, you may elect COBRA coveraDe if you lose coverage under the Plan because of any of the following qualifying events: (1)
  the covered employee's hours of employment are reduced; (2) the covered employee's employment ends for any reason (other than his or her gross
  misconduct); (3) the covered employee dies; (4) the covered employee becomes entitled to Medicare benefits under Part A, Part B, or both; or (5)
  you and the covered entployee divorce or legally separate. Also, if the covered spouse's covetage is reduced or dropped by the covered employeein
  anticipation of a divorce or legal separation, 'and a divorce or legal separation later occurs, then the divorce or leaal separation may be considered a
  qualifying event for tlte spouse even though tlte coveiage was caneeled or reduced before the divorce or legal separation. If the ex-spouse notifies
  the Plan Administrator within 60 days after tlte divorce and the Plan Administrator determines, at its sole discretion based on the applicable facts .
  and circumstances, that the coverage was dropped in anticipation of the divorce, then COBRA coverage may be available beginning with the date of
  the divorce (if properly elected).

  For a covered dependent child, you may elect COBRA coverage if you lose coverage under the Plan because of any of the following qualifying
  events: (1) the covered ertiployee's houts of employment are reduced; (2) the covered employee's employment ends for any reason (other than his or
  her gross misconduct); (3) the covered employee dies; (4) the covered employee becontes entitled to Medicare benefits under Part A, Part B, or
  both; (5) the covered employee and his or her spouse divorce or legally separate; or (6) you cease to be eligible for coverage under the Plan as a
  dependent.

  You also have a right to elect COBRA coverage if you are covered under the Plan as a retired employee, a covered spouse of a retired employee, the
  surviving spouse of a rcetired employee, or a'covered dependent child of a retired employee, and lose retirae coverage wit: in one year before or after
  the commeneement of proceedings under Title t 1(tiankruptcy), UnitedStetes Code.


  ELECTING COBRA COVERAGE

  To elect COBRA coverage, you must complete the COBRA Coverage Election Form and submit it to CONEXIS according to the instructions
  included with the COBRA Coverage Election Form by the date specified on the COBRA Coverage Election Form. Failure to do so will result in a
  loss of the right to elect COBRA coverage under the Plan. It is recommended thatyou retain a copy ofyour COBRA coverage election and any
  documentation substantiating your submission for your records. Each qualified beneficiary Itas an independent right to make a COBRA election.
  That means that a covered employee and a covered spouse (•`thc spouse is a qualified beneficiary) may elect COBRA coverage on behalf of all the
  qualified beneficiaries, and parents may elect COBRA covorage on bahalf of their cltildren. However, a covered employee may not decline COBRA
  coverage for a covered spouse or an adult covered dependent child (if the spouse or adult covered dependent child is a qualified beneficiary). If the
  covered employee does not elect coverage for the qualified benefciary spouse, the qualified beneficiary spouse may elect COBRA coverage
  separately on behalf of tlie covered spouse and all other qualified beneficiaries. In addition, the parent or legal auardian of a minor covered
   dependent child who is a qualified beneficiary may elect coveragge on behalf of the minor child.

   Additionai infonnation about the aroup healtli plan component(s) of the Plan is available in the Plan's summary plan description (SPD). If you do
   not have a copy of the SPD, you may obtain one from the Plan Administrator of your group health plan.

   Qualified beneficia:ies wlto are entitled to elect COBRA coverage may do so even if they Iiave otiier group healtli plan coverage or are entitled to
   Medicare benefits (under Part A, Part B, or both) on or before the date on which COBRA coverage is elected. However, a qualified beneficiarv's
   Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 25 of 41 PageID 31



Applicant's Signature:              Date:          `
     Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 26 of 41 PageID 32
      COBRA coveraae may terminate_ if, after electing COBRA coverage, he or she becomes entitled to Medicare benefits (under Part A, Part B, or both)
      or covered under other group health plan coverage (see "Duration of COBRA Coverage" below for more information on when COBRA coverage
      ends).

      Wlten considering whether to elect COBRA coverage, you,should consider that you may have special enrollment ri;hts under federal law. You have
      the right to request special enrollment in another e oup health plan for which you are otherwise eligible (such as a plan sponsored by your spouse's
      employer) within 30 days after your group health coverage under the Plan ends because of tlre qualifying event listed above. You'will also have the
      sanie special enrollment right after you exhaust the maximum COBRA covera.ge period available to you.



      DURATION OF COBRA COVERAGE

      The maximum COBRA period is generally measured from the date ofthe qualifying event, even if coverage is not immediately lost (unless stated
      otherwise in your SPD): COBRA covera;e begins on the day following the date that coverage under tlte Plan is lost because ofthe qualifying event.

      In the case of a loss of coverage due to the covered employee's termination of employment or reduction in hours of the covered employee's
      employment, coverage may getterally last for ap to 18 months.

      When the qualifying event is the covered employee's tennination of employment or reduction in hours of the covered employee's employment, and
      the employee became entitled to Medicare benerts (under Part A.. Part B, or both) less than 18 ntonths before the qualjfying event, COBRA
      coverage for qualified beneficiaries (other than the employee) who lose coverage as a result oftlte termination of employment or reductiott in hours
      qualifying event can last up to 36 months after the date of Medicare entitlement. For example, if a covered employee becomes entitled to Medicare
      8 montlts before the date on which hei• employment terminates, COBRA coveraae for her spouse and children who lost coverage as a result of her
      termination of employment can las[ up to 36 r»onths after the date of Medirare entitlement, which is.elual ta 28_ montl s ~8er the date•of the ;     _. .....i-...
                                                                                                                               —~.:•..:..•_.
      cjtialifying eveitt (36 montlts mmus 8 ntonths). If you were aiready entitled to Medieare before elechng COBRA, please noiify CONEXIS of the date '
      ofyour Medicare entitlement according to CONEXIS notice procedures (see •`Notice Procedures for Qualified Beneficiaries" [below]).

      In the case of a loss of coverage due to tlte death of the employee, the covered employee's divorce or legal separation, tlte covered employee's
      becoming enrolled in Medicare benefits (under Part A, Part B, or both), or a covered child losing eligibility as a child under the tenns of the Plan,
      COBRA coverage may last for up to 36 months (provided that timely notice of the qualifying event was provided in accordance with the Plan's
      notice procedures).

C>    COBRA coverage uhder a Health FSA may only last through the end of tlre plan year in.which the qualifying event occurs (unless stated otherwise
~     in the b oup health plan SPD). This coverage may not be extended beyond the. end ofthe plan.year (see "Speoial Health FSA Rule" [below]), except
W
y
      for a gi-nce pEriod applicable to the plan year.
O
o     The COBRA periods described above are maximum wverage periods. The law provides that COBRA coverage may be terminated pcior to the end
~     of the maximutit coveraoe periods described in this n.otibe for any oftlie following reasons: (1) the employer/former employer no longer provides
O     any droup health coverage to any of its employees; (2) the premium for COBRA coverage is not paid in a timely manner, (3) you first become, after *
      electing COBRA coverage, covered under any other group liealth plan (as'a covered employee.or otherwisej; (4) you first tiecome, after elecfing
      COBRA cbverage, entitled to Medicare benefits (undei Part A, Part B, or both); or (5) during a disability extension period (see "Disability
      Extension of COBRA Coverage" [below]), the disabled qualified beneficiary.is detennined by the Social Security Administration to be no longer
      disabled (COBRA coverage for a11 qualified beneficiaries, not just the disabled qualified beneficiary, will terminate). COBRA coverage may also be
      tenninated for any reason the Plan would terminate coverage of a participant or beneficiary not receiving COBRA coverage (such as fraud).

       You must notify CONEXIS in writing as soon as possible within 30 days if, after electing COBRA coverage, a qualified beneficiary becomes
       covered under other group health plan coverage or becomes enrolled in Medicare benefits (under Part A, Part B, or both) aceording to CONEXIS
       notice procedures (see "Notice Procedures for Qualified Beneficiaries" [beiow]).

       Sl%CIAL FIEALTH FSA RULE'

       Ifyou have covera-e under a Health FSA tltat is an excepted benefit (as defined by HIPAA's portability rules), you may only continue coverage
       through the end of the plan year in which the qualifying event occurs (unless stated otherwise in tlte group itealth plan SPD), except for a graoe
       period applicable to tlte plan year.

~      Moreover, only those who have "underspent" their account as of the date of the qualifying event may elect Health FSA'coverage. A qualified
       beneficiary has an "underspent" account if the accouht balaiice at the time of the qualifying event is equal to or more than Ute amount ofthe
       premiums for Health FSA COBRA coverage that will be charged for the remainder of the plan year. COBRA coverage wi11 consist of tlte Health
       FSA coverage in force at the time of the qualifying event (that is, the elected annual liniit reduced by reimbursable claims submitted up to the time of
       the qualifying event). The "use-it-or-lose-it" rule will contir+.ue to apply, so any unused amounts will be forfeited at the end of the plan year, and
       COBRA coverage w•tll temtinate at the end of the plan year (unless stated otherwise in the group health plan SPD), subject to any applicable b ace
       period attributable to Ute plan year.

       SPECIAL RLILES FOR LEAVES OF ABSENCE DiIE TO SERVICES IN THE LINIFORi14ED SERVICES

       lf a covered employee takes a leave of absence to perfomt services in the Uniformed Services (as addressed in the Unifomied Services Employment
       and Reemployment Act [USERRA]) that is expected to last 31 days or more, the covered employee may be able to continue healtlt coverage for the
       employee and any covered dependents until the earlier of 24 months from the date the leave began or the date that the entployee fails to return to or
       apply for Hrork as required under USERRA. The cost to continue this coverage during periods of 31 days or ntore is 102 percent of the applicable
       premium. The USERRA continuation period will run conourrent witlt the COBRA period described herein, unless specified otherwise in the SPD.
       The rights described in this notice apply only to the COBRA continuation period. Notwithstandin gg anythin g
                                                                                                                  - to tlte contrary in this notice,
   Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 27 of 41 PageID 33

continuation of coverage under a military leave of absence covered under USERRA will be administered in accordance with the requirements of
USERRA.

EXTENDING TFIE DIIRATION OF COBRA COVERAGE

If you elect COBRA coverage resulting from a covered employee's terntination of employment or reduction in hours of the covered employee's
employmeni, an extension of the maximttm period of coverage may be available if a qualified beneficiary is disabled or a second qualifying event
occurs. You must notify CONEXIS of a disability or a second qualifyina event in order to extend the period of COBRA coverage. Failure to
provide notice of a disability or second qualifyin8, event may elintinate the right to extend the period of COBRA coverage. The determination is at
the sole discretion of the Plan Adntinistrator. (The period of COBRA coverage under a Health FSA cannot be eictended [unless stated otherwise in
the group health plan SPD].)

DISABILITY EXTENSION OF COBRA COVERAGE

Ifyou or any qualified beneficiary in your family is determined by the Social Security Administration to be disabled under Title Il or XVI of the
Social Security Act, the maximum COBRA coverage period that results ftom a covered employee's termination of employment or reduction in hours
of the covered employee's employment (generally 18 months, as described above) may be extended for an additional 11 months of COBRA
coverage (for a total of 29 months). This disability must have started at some time prior to or within the first 60 days of the COBRA continuation
period arising from a qualifying event that is a termination of employment or reduction in houts of employment and must last at least until the end of
the period of COBRA coverage that would otherwise be available wiUtout the disability extension (benerally 18 months, as described above).

Wltile the Social Security Administration offices in each state vary and do not always provide the same "Social Security Administration Retirement,
Survivors and Disability Insurance Notice of Award" letter, many such award letters list this disability start date tinder the heading "The Date You
Became Disab'•ed:' For example, ifyou receive a Social. Security Administratien award letter fhat reads, ~"Ne found that you became disabled. under
ottr rules ori January 15, 2002," the disability start date for this purpose would be Jativary 15, 2002.

 Each qualified beneficiary in your family who has elected COBRA coverage due to the same qualifying event as the disabled qualified beneficiary
 will be entitled to the disability extension if one of them qualifies.

 The disabiiity extension is available only if you notify CONEXIS according to CONEXIS notice procedures (see "Notice Procedures for Qualified
 Beneficiaries" [below]) of the Social Security Administration's determination of disability within 60 days after the latest of: (I) the date of fhe
 determination of disability by the Social Security Administration; (2) the date of tlte qualifying event that is the covered employee's termination of
 employment or ieduction in hours of the covered employee's employment;:or (3) the date on which the qualit`ied beneficiary loses (or would lose)
 coverage under the terms of the plan as a result of the covered employee's termihation of employment or reduction in hours of the covered
 employee's employment. In addition, you must also provide notice of the Social Security Administration's determination of disability prior to the
 end of the 18-month continuation period (regardless o£when the 60-day period would otharwise end).

 If these proeedures are not followed or if the notice is not piovided during the applicable notice period, then you may be determined to be inelinible
 to receive the disability extension of COBRA coverage. This determination is atthe sole diseretion of the Plari Administrator.

 lf the qualified beneficiary is determined by the Social Security Administration to no longer be disabled, you must notify CONEXIS of that fact as
 soon as possible but no later than 30 days after the Social Security Administration's final determination according to CONEXIS notice procedures
 (see "Notice Procedures for Qualified Beneficiaries" [below]). If COBRA coverage is extended due solely to the disability,.extended COBRA
 coverage will cease on the first day of the month that begins more than 30 days after the Social Security Administration's notice that the qualified
 beneficiary is no longer disabled or the end of the maximum COBRA period, whichever is earlier.

 SECOND OUALIFYING EVENT EYTENSION OF COBRA COYERAGE

 Ifa qualified beneficiary who is a covered spouse or covered dependent child experiences another qualifying event during the first 18 months of
 COBRA coverage (because of the covered eritployee's termiriation of eniployment or'reduction in hours of tfie coyered employee's employment) or
 during an 11-month disability extension period (see "Disability Extension of COBRA Coverage" [above]), this qualified beneficiary receiving
 COBRA coverage may receive up to 18 additional months of COBRA coverage (for a total of 36 months), if notice of the second qualifying event is
 provided in accordance with CONEXIS notice procedures (see "Notice Procedures for Qualified Beneficiaries" [below])
 This extension may be available to the covered spottse and any covered dependent children receiving COBRA coverage if the employee/former
 employee dies, becomes entitled to Medicare benefits (under Part A, Part B, or both), or gets divorced or legally separated, or iftlte covered
 dependent child stops being eligible under the Plan as a"dependent child," but only if the event would have caused the spouse ordependent child to
 lose eoverage under the Plan had the first qualifying event not occurred. (A second event will be a"second qualifying event" for COBRA purposes
 only to the extent that it would have caused the qualified beneficiary to lose coverage under the Plan had it been the initial qualitying event)

 This second qualifying event extension is available only ifyou notify CONEXIS according to CONEXIS' notice procedures (see "Notice Procedures
 for Qualified Beneficiaries" below) ofthe second qualifying event within 60 days aftertlte date ofthe second qualifying event occurs.

  If you do not foliow CONEXIS notice procedures, then you will not be eligible for the extension of coverage.



  COST OF COBRA COVERAGE

  Generally, each qualified beneficiary is required to pay the entire cost of COBRA coverage. The amount a qualified beneficiary may be required to
  pay may not exceed 107. percent (or, in tlte case of an extension of COBRA coverage due to a disability, I50 percent) of the cost to the group health
  plan (including both employer and employee contributions) for coverage of a similarly situated plan participant or beneficiary who is not receivins
         Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 28 of 41 PageID 34
           UtJtn<A coverage. -i he current required monthly payment for each group health plan component ofthe Plan under which you are entitled to elect
           COBRA coverage is shown on the COBRA Coverage Eleetion Form. Note that these amounts are subject to change in tfie future in accordance with
           the Plan's provisions and will most likely be higher than they are now.

           TRADE ADJl1STMENT ASSISTANCE

           The Trade Act of 2002 created the Health Coverage Tar Credit (HCTC) for certain individuals who becwme eligible for trade adjustment assistance
           and for certain retired individuals who are receiving pension payments front the Pension Benefit Guaranty Corporation (PBGC) ("Eligible
           Individuals"). The HCTC expired on Jamtary l, 2014, butwas retroactively reinstated and modified by the Trade Adjustment Assistance
           Reauthorization Act of2015 for coverage periods beginnina. before January 1, 2020. Under these tax provisions, Eligible Individuals can either take
           a tax credit or get advance payment of 72.5 percent of premiums.paid for qualified ltealth ineurance, including COBRA continuation covera;e. For
           more information, visit www.irs.gov/HCTC.



            PAYING FOR COBRA COVERAGE

            1NITIAL PREMILIM PAYMENT

            You must mal:e your initial payment for COBRA coverage no later than 45 days after the date ofyour election. The "date ofyour election" is the
            date on which your completed COBRA Coverage Election Fomt is postntarked by the USPS, if mailed, or the date on which your COBRA election
            is successfully submitted electronically if made at the website specified above. If you do not make your first payment for COBRA coverage in full
            no later than 45 days after the date of your eiection, you wiil lose all COBRA rights under the Plan.

            Your initial premiutit_payment must caver the cost of COB12A coverage from.the time your coverage,under.the Plan would have othenvise
            tetminated up through the end of the month precediug" tbe month in which your payment is made. For.example, a June 1 election, based on an April
            30 qualifying event and loss of coverage under the Plan, would require an initial premium payment equaling the }iremiums for May and June altd is
            due on or before July 15, the 450 day after the COBRA coverage eleotion. You are responsible for ensuring that the amount of your initial payment
            is enouah to cover this entire period. You may wntact CONEXIS to confirm the correct, amount of your. initial premium payment

            Claims for benefits may not be processed and paid until after you have elected COBRA coverage and paid required premiums.


o           MONTHLY PREMIUM PAYMENTS
0
~
~
w           After you make your initial premium payment for COBRA coverage, you will be required to makb monthly payments for each COBRA coverage
r
o           period that follows. The amount due for each coverage period for each qualified beneficiary is shown on the COBRA Coverage Election Form. The
o           periodic payments can be made on a monthly basis. Under the Plan, each of these periodic payments for COBRA coverage is due on the first day of
~           the month for that coverage period. You may receive a courtesy monthly invoice within two weeks of your COBRA coverage election. You may
o           also receive courtesy monthlyinvoices for each subsequent period thereafter, assuming your COBRA coverage has not been canceled. However,
V'          you are responsible for paying the full premium on time even ifyou do not receive an invoice.

            GRaCE PERIODS FOR MONTHLY PREMIUM PAYMENTS

            Although monthly payments are due on the first day of each month of COBRA coverage, you will be given a grace period of 30 days after the first
            day of the month to ntake each ntonthly payrtient You will receive COBRA coverage for each coverage period as long as payment for that coverage
            period is made before the end ofthe grace period.

   1MPORTANT: If you pay a monthly payment later than the first day of the month to which it applies, but before the end of the grace
~  period for the month, your coverage under the Plan may be suspended as of the tirst day of the month and then retroactively reinstated
~• (going bac.k to the Srst day of the month) when the monttlly paym¢nt is received. .This means that any ctaims for bene6ts you.s•rbmit for
                                   ended may not be processed and paid until afteryou have timely paid the full premium.. CONEJi1S will not •
   benefits wfiile coverag e issusp,
   request an update of eligibitity for any qualified beneticiary until the monthly premium due is received and applied. Depending upon the
   timing of receipt of a premium payment, it may take several days to process and update eligibility with the insuranee carrier.
....~                               •                                                                                                   ~
             I f you fail to make a monthly payment before the end of the grace period for that month, you will lose all rights to COBRA coverage under the Plan
             and your cwverage will end as of the last day ofthe last month for which you made a full and timely premium paymentt

...~.~ Your courtesy monthly invoices will provide a remittance address and indicate the amount owed and due date. This invoice should be signed,
~ detached, and enclosed with eaclt month's premium payment If mailed, your payment is considered to have been made on the date that it is USPS
             postmarked providtd 'diat it is ultimately received by CONEXIS. CONEXIS is a'tltird-party adntinistrator and is not engaged in the provision of
             health care benefits. Any deposit of a payment by CONEXIS prior to return of such money will riot constitute an acceptance of the premium
             payment Depending on the timing of receipt of payment and scheduled communication updates, it mav take several days to update eli.gibility with
             your grottp healih insurance carrier(s). Waiting until the end of the grace period to make your payment could aiso put you at risk of not having
             sufficient time to correct errors. You will not be considered to have made any payment ifyour payment is retumed due to insufficient funds or if
             there is otlterwise a discrepancy with your payment (e.g., funds are not immediately available or verifiable, invalid banl:ing account number,
             unsigned cliecks, incorrect payment amounts, payments sent to the wrong address, late or missed pickups by the USPS) and your account,for that
             period will be marked as unpaid. CONEXIS cartnot guarantee that you will be notified of the discrepancy in time to correct your payment prior to
             the end of any applieable grace.period. In such event, you will lose all rights to COBRA coverage mider the Plan. In tlte event that the employer or
             plan sponsor terniinates the Plan (through voluntary temiination or bankruptcy) youi group health coverage may be terminated retroactively. In,the
             event dtat the Ptan is terminated, CONEXIS cannot Quarantee a refund ofyour payment if CONEXIS lias alreadv forwarded that payment to the
              employer or plan sponsor for payment on your behalf.
   Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 29 of 41 PageID 35



NOTICE PROCEDLIRES FOR QCIALIFIED BENEFICIARIES

IMPORTANT: If your notice is late or if you do not follow these notice procedures, you and all related qualified beneficiaries may lose the
right to any extension of COBRA coverage.

Any required notice the qualified beneticiary is required to fumish (as described above) must follow these noticcs procedures. Notices must be
sent to CONEXIS in writing (by mail or electronic transmittal [e.g., facsimile, e-mail]) to:

CONEXIS
PO Box 226985
Dallas, TX 75222-6985
877-822-9089
customerdelivery@conexis.com

If a different address and/or procedures for providing notices to the Plan appear in the Plan's most recent SPD, you must follow those notice
procedures or deliver your notice to that address.

Oral notice (includina. notice by telephone) is not acceptable.

Any notice you provide must contain the name of the Plan (Lockheed Martin Coiporation oroup health plan); the name, CONEXIS Account
Number or Social Security number, and address of the employee/former employee who is or was covered under the Plan; the name(s) and
address(es) of ail qualified beneficiary(iesj Who lost coverage as a result of the qualifying event; and the certification, signature, name, address,
and telephone number ofthe person providing the notice.

The employee/former employee who is orwas covereil under the Plan,.a qualified beneficiary who lost coverage due to the qualifying event
described in the notice, or a representative acting on behalf of either may provide the notices described herein. A notiee provided by any of these
individuals will satisfy any responsibility to provide notice on behalf of all qualified beneficiaries who lost cvverage due to the qualifying event
described in the notice.

ADDITIONAL NOTICE PROCEDURES FOR A NOTICE D1SABILITY

A Notice of Disability must also contain the name(s) and address(es) of all qualified beneficiary(ies) who lost coverage due to the initial qualifyirio
event and who are currently receiving COBRA coverage at the time the Notice of Disability is provided; the name and.address of the disabled
qualified beneficiary.as deterrnined by the Social Security Administration; the date that the qualified beneficiary became disabled as determined by
the Social Security Administration; tlie date that the Social Security Administration made its determination of disability.(generally, this is the date
on which the "Social Security Administration Retirement, Survivors and Disability Insurance Notice of Award" letter was is'sued); and a statement
as to wltether or not the Social Security Administration has subsequently determined that the qualified beneficiary is no longer disabled. A.copy of
the "Social Security Administration Retirement, Survivors and Disability Insurance Notice of Award" letter should be included (or any other •
substantiating documentation provided to you by the Social Security Administration tltat discloses the da- : )n which you became.disabled and the
date on which the Social Security Administration made such deterrnination).

 Ifyou provide a written notice to CONEXIS that does not contain all of the information and documentaur:;: specified by these Notice Procedures
 and Additional Notice Procedures for a Notice of Disability, such a notice will be considered sufficient if it is mailed or transmitted electronically to
 CONEXIS at the address, facsimile number, or e-mail address specified above or provided directly to the Plan Administrator according to.the notice
 procedures appearing in the Plan's most recent SPD; the notice is provided by the deadline specified above; and the notice is substantiated with any
 additional information and documentation as the Plan and/or CONEXIS deems necessary to meet these requirements (as d'escribed in these Notice
 Procedures for a Notice of Disability) within 10 business days after a written request from CONEXIS or the Plan for more:information (or, if later,
 by the deadline for the Notice of Disaliility described above).
 lf these procedures are not followed or ifthe notice is not provided during tlte applicable 60-day notice period and within 18 months after the
 covered employee's termination of employment or reduction in hours of the covered etnployee's employment, then you may be determined to be
 ineltible to receive the disability extension of COBRA eoverage. This detemiination is at the sole discretion of tlie Plan Administrator.

 ADDITIONAL NOTICE PROCEDLJRES FOR A NOTICE OF A SECOND QUALIFYING EVENT

 A Notice of a Second Qualifying Event must also contain the name(s) and address(es) of all qualified beneficiary(ies) who lost coveraae due to the
 initial qualifying event and are currently receiving COBRA coverage at the time the Notice of a Second Qualifyina Event is provided; the second
 qualifying event (i.e., the employee/fotmer employee dies, becromes entitled to Medicare benefits [under Part A, Part B, or both], or gets divorced
 or legally separated;or if the covered child stops beina eli=ible under the Plan as a child; and the date that the secvnd qualifying event occurred.

 If the Notice of a Second Qualifying Event relates to the death of tlie employee/former employee, you must, if requested, provide additional
 satisfactory documeritation of the date of death (e_g., a death certificate).

 If the Notice of a Second Qualifying Event relates to the entitlement to Medicare benefits (under Part A, Part B, or both) of the employee/former
 employee, your notice must include the date that Medicare entitlement occurred and a copy of t)te Medicare card showing the date of Medioare
 entitlement (Typically, a covered employee's entitlement to Medicare benefits [ttnder Part A, Part B, or botlrJ will not be a qualifying event for
 spouses or covered children of active employees due to the Medicare Secondary Payer rules; in suclt a case, this extension is not available under the
 Plan when an etnployee/fomier employee becontes entitled to Medicare benefits after his or her termination of entployment or reduction,in hours of
 employment)
     Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 30 of 41 PageID 36
      If tlte Notice of a Second Qualifying Event relates to a divorce or legal separation,, your notice must include a copy of the decree of divorce or legal
      separation. If tlte Notice of a Second Qualifying- Event relates to a covered cltild's loss of eli.-ibility under the Plan as a child, you must, if
      requested, provide additional satisfactory documentation of the date on which this loss of eligibiliry occurred (e.g., a birth certificate establishing
      the child's age).

      Ifyou provide a written notice to CONEXIS that does not contain all the information and documentation specified in these Notice Procedures and
      Additional Notice Procedures for a Notice of a Second Qualifying Event, suclt a notice will be considered sufficient if it is mailed or transmitted
      electronically to CONEXIS at the address, facsimile number, or e-tnail address specified above or provided directly to the Plan Administrator
      accordin- to the notice procedures appearing in the Plan's most recent SPD; the notice is provided by the deadline specified above; and the notice is
      substantiated with any additional information and documentation as the Plan and/or CONEXIS deems necessary to meet theSe requirements (as
      described in these Notice Procedures for a Notice of a Second Qualifying Event) within 10 business days after a written request from CONEXIS or
      the Plan for more information (or, if later, by the deadline for tite Notice of a Second Qualifying Event described above).

      lf these procedures are not followed or if the notice is not provided during the applicable 60-day notice period, then you may be determined to be
      ineligible to receive the second qualifying event extension of COBRA coveraae. This determination is at the sole discretion of the Plan
      Administrator.
      ADDITIONAL NOTICE PROCEDURES FOR A •NOTICE OF OTHER GROIIP HEALTH PLAN COVERAGE OR
      MEDICARE ENTITLEMENT

      A Notice of Other Group Health Plan Coverage or Medicare Entitlement must contain the• nante of the Plan (Lockheed Martin Corporation group
      health plan); the nante, CONEXIS Account Number or Social Security number, and address of tlte employee or former entployee who is or was
      covered under tlie Plan; the name(s) and address(es) of all qualified beneficiary(ies) who lost coverage due to the initial qualifying event and who
      are cun-ently receivitig COBRA coverage at the time the Notice of 0ther Greup Health Plan Coverage. or Medicare Entitlement is prov.ided; the
      name and addfess of the qualified beneficiary(ies) who obtained o0ter coverage or became entitled to Ivtedicare benefits (under Part A, Part B, or
      both); the date the other coverage became effective; and evidence ofthe effective date of other group health plan coverage (e.g., a copy ofthe
      insurance card) or tlte date Medicare entitlement occurred (i.e., a copy of the Medicare card showing the date of Medicare entitlement).

       If a qualified beneficiary becomes, after electing COBRA coverage, covered under other group health plan coverage or entitled to Medicare benefits
       (under Part A, Part B, or both), that qualified beneficiary's COBRA coverage will terminate (retrbactively if applicable) regardless ofwhether or
       when Notice of Other Group Health Plan Covetage or Medicare Entitlement is provided. LociJieed Martin Corporation may require repayment to
o      the Plan of all benefits paid after the COBRA coverage termination date
0
rn
w      ADDITIONAL NOTICE PROCEDURES FOR REQLIESTS FOR CANCELLATION OF COBRA COVERAGE
w          .
-4
o      If you are currently receiving COBRA coverage for which a premium has yet to be paid and wish to cancel your further COBRA coverage, you may
C)     refrain from paying the COBRA premium for the coverage period that begins wheir you no longer want COBRA coverage. For example, if a
o      qualified beneficiary is receiving COBRA coverade, has paid premiitms tlirouglt December•31, aitd wishes to cancel further COBRA coverage
~      effective Jannary 1, the qualified beneficiary would simply not pay the premium for the January coverage period. lf the January premium is itot paid
       by the expiration ofthe applicable grace period (i.e., January 31), the qualified beneficiary's COBRA coverage would cancel automatically on
       December 31.

       ADDITIONAL NOTICE PROCEDURES FOR A NOTICE OF CHANGE OF ADDRESS

       To protect your and your family's rights, it is important that you keep. CONEXIS infon»ed of the current addresses of all qualified beneficiaries
       under the Plan. You sltould also keep a copy, for your reeords, of any notices you send to the Plan Adntinistrator and/or CONEXIS.

       Ifyour address or the address of a family member changes during a period of COBRA coverage, yott ntust immediately notify CONEXIS in writing
       following the notice procedures described above.


        HEALTH INSLIRANCE MARKETPLACE AND OTHER COVERAGE OPTIONS

        HEALTH INSURANCE MARKETPLACE

        The Marlcetplace offers "one-stop shopping" to find and compare private health insurance options. In the Marketplace, you could be eligible for a
        new kind of tax credit that lowers your monthly premiums and cost-sharing reductions (aniounts that lower your out-of-pocket obsts for deductibles,
        coinsurance, and copayments) riglri away, and you can see what your premiunt, deductibles,, and out-of-pocket costs will be before you make a
        decision to enroll: Througlt the Marketplace, you'II also learri if you qualify for free or low-cost coverage from Medicaid or the Children's Health
        Insurance Program (CHIP). You can access the Marketplace for your state at www.HealthCare .-,ov.

        Coveragethroug)t the Marl:etplace may cost less than COBRA coverage. Being offered COBRA coveraae won't limityour eligibility for coverage
        or for a tax-credit tlirouglt ttte Marketplace (unless you aie a current employee and tlte COBRA coverade is affordable and provides rriinimum
        val ue).

         ENROLLING IN MARKETPLACE COVERAGE

        You always liave 60 days front the time you lose yourjob-based coverage to enroll in the Marketplace. That is because losing your job-based
        coverase is a"special enrollment" event. .4fter 60 days your special enrollment period will end and you may not be able to enroll, so you
        ch ould take action right away. In addition, during what is called an "open enrollment" period, anyone can enroll in Marketplace covdrage.
   Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 31 of 41 PageID 37

To find out more about enrolling in the Marketplace, such as when the next open enrollment period will be and what you need to know about.
qualifyino events and special enrollment periods, visit www.HealthCare aov.

SWITCHING FROM COBRA COVERAGE TO MARKETPLACE COVERAGE

Ifyou sign up for COBRA coverage, you can switch to a Marke_tplace plan during a Marketplace open enrollment period. You can also end your
COBRA coveraae early and switch to a Marketplace plan ifyou have another qualifying event such as marria-Ze orbirth of a child through
sometlting called a"special enrollment period" NOTE: Ifyou terminate your COBRA coverage early withwut another qualifying event, you will
have to wait to enroll in Marketplace coverage until the neict open enrollntent period, and coufd end up without any Itealth coverage in the interim.

Once you've exhausted your COBRA coverage and the coverage expires, you will be eligible to enroll in Marketplace coverage through a special
enrollment period, even if Marketplace open enrollment has ended.

SWITCHING FROM MARKETPLACE COVERAGE TO COBRA

If you sign up for Marketplace coverage instead of COBRA coverage, you cannot switch to COBRA coverage after your election period ends under
any circumstances.

ENROLLING tN ANOTHER GROLIP HEALTH PLAN

You may be eligible to enroll in coverage under another b oup health plan (like a spouse's plan), if you request enrollment within no less than 30
days of the loss of coverage.

If you or your dependent chooses to elect COBRA coveragge instead of enrolling in another group health plan for which you are eligible, you will
have another opportunity to enroll in the other group health plan within 30 days of losing your COBRA coverage.

 CHOOSING COVERAGE OPTIONS

 When considering your options for health coverage, you may want to think about the following:

 PREMIUMS

 Your previous plan can charge up to 102 percent of total plan premiums for COBRA coveraae. Other options, like coverage on a spouse's plan or
 througlt the Marketplace, m.ay be less expensive.

 PROVIDER NETWORKS

 If you are currently receiving oare or treatment for a condition, a change in your health coverage may afPect your access to a particular health care
 provider. You may want to cirect; to see if your cument health care providers participate in a network as you consider options for health coverage.

 DRUG FORMULARIES

 If you are currently takinp medication, a change in your health coverage may affect your costs for medication — and in some cases, your medication
 may not be covered by another plan. You may want to check to see ifyour current medications are listed in drug formularies for other health
 coverage.


 SEVERANCE PAYMENTS

 If you lost your job and received a severance pacRage from your former employer, your former employer may have offered to pay some or all of
 your COBRA prcmium payments for a period of time. In this scenario; you may want to contact the Departrnent of Labor at 1-86644$-3272 to
 discuss your options.

 SERVICE AREAS

 Some plans limit their benefrts to specific service or coverage areas — so ifyou move to another area of the country, you may ttot be able to use
 your benefits. You may want to see ifyour plan has a service or coverage area, or other similar limitations.

 OTHER COST-SHARING

 In addition to premiums or contributions for health coveraae, you probably pay copayments, deductibles, coinsurance, or other amounts as you use
 your benefits. You may want to check to see what the cost-sharing requirements are for otlter health coverage options. For exaniple, one option
 may have much lower monthly premiunrs, but a much higher deductible and hioher copayments.


  FOR MORE 1NFORMATION

  This notice does not fully describe COBRA covera8e or other rights under the Plan. More information about COBRA coverage and your rights
  under the Plan is available to you in your SPD or from the Plan Administrator_

  If you have questions about claims for reimbursement, please contact your sponsoring employer, group health insurance carrier or the claims office
      Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 32 of 41 PageID 38
       maicatea on your claim forms or insurance card.

       For additional inforniation about your COBRA ri.ghts and obligations under federal law, please review the Plan's SPD or contact CONEXIS at
       8004824105 or the above address.

       For more infomiation about your riahts under ERISA, including COBRA, the Health lnsurance Portability and Accountability Act (HIPAA), the
       Patient Protection and Affordable Care Act, and other laws affec6ng group health plans, visit the U.S. DeparUnent of Labor's Employee Benefits
       Security Administration (EBSA) website at www.dol.gov/ebsa or call their toll-free number at 1-866-444-3272. For more infomiation about
       health insurance options available througit the Marketplace, and to locate an assister in your area to whom you can speak about the different
       options, visit www.HealthCare.gov.




O
O
t~
~
W
W
V
O
O
O
C37
~
O
  j
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 33 of 41 PageID 39




                 EXHIBIT B
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 34 of 41 PageID 40




                     Model COBRA Continuation Coverage Election Notice
                                      Instructions


  The Department of Labor has developed a model Consolidated Omriibus Budget Reconciliation
  Act of 1985 (COBRA) continuation coverage election notice that the Plan may use to provide the
  election notice. To use this model election notice properly, the Plan Administrator must fill in
  the blanks with the appropriate plan information. The Department considers use of the model
  election notice to be good faith compliance with the election notice content requirements of
  COBRA. The use of the model notices isn't required. The model notices are provided to help
  facilitate compliance with the applicable notice requirements.

  NOTE: Plans do not need to include this instruction page with the model election notice.


  Paperwork Reduction Act Statement

  According to the Paperwork Reduction Act of 1995 (Pub. L. 104-13) (PRA), no persons are
  required to respond to a collection of information unless such collection displays a valid Office
  of Management and Budget (OMB) control number. The Department notes that a Federal
  agency cannot conduct or sponsor a collection of information unless it is approved by OMB
  under the PRA, and displays a currently valid OMB control number, and the public is not
  required to respond to a collection of information unless it displays a currently valid OMB
  control number. See 44 U.S.C. 3507. Also, notwithstanding any other provisions of law, no
  person shall be subject to penalty for failing to comply with a collection of information if the
  collection of information does not display a currently valid OMB control number. See 44 U.S.C.
  3512.

  The public reporting burden for this collection of information is estimated to average
  approximately four minutes per respondent. Interested parties are encouraged to send comments
  regarding the burden estimate or any other aspect of this collection of information, including
  suggestions for reducing this burden, to the U.S. Department of Labor, Office of Policy and
  Research, Attention: PRA Clearance Officer, 200 Constitution Avenue, N.W., Room N-5718,
  Washington, DC 20210 or email ebsa.opr@dol.gov and reference the OMB Control Number
  1210-0123.



  OMB Control Number 1210-0123 (expires 12/31/2019)]
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 35 of 41 PageID 41




                      Model COBRA Continuation Coveraj!e Election Notice
                        (For use by single-employer group health plans)


  IMPORTANT INFORMATION: COBRA Continuation Coverage and other Health
  Coverage Alternatives

  [Enter date of notice]

  Dear: [Identify the qualified beneficiary(ies), by name or status]

  This notice has important information about your right to continue your health care
  coverage in the [enter name of group health plan] (the Plan), as well as other health
  coverage options that may be available to you, including coverage through the Health
  Insurance Marketplace at www.HealthCare.aov or call_1-800-318-2596. You may be able
  to get coverage through the Health Insurance Marketplace that costs less than COBRA
  continuation coverage. Please read the information in this notice very carefully before you
  make your decision. If you choose to elect COBRA continuation coverage, you should use the
  election form provided later in this notice.

  Why am I getting this notice?

  You're getting this notice because your coverage under the Plan will end on [enter date] due to
  [check appropriate box] :

         ❑ End of employment                    ❑ Reduction in hours of employment
         ❑ Death of employee                    ❑ Divorce or legal' separation
         ❑ Entitlement to Medicare              ❑ Loss of dependent child status

  Federal law requires that most group health plans (including this Plan) give employees and their
  families the opportunity to continue their health care coverage through COBRA continuation
  coverage when there's a"qualifying event" that would result in a loss of coverage under an
  employer's plan.

  What's COBRA continuation coverage?

  COBRA continuation coverage is the same coverage that the Plan gives to other participants or
  beneficiaries who aren't getting continuation coverage. Each "qualified beneficiary" (described
  below) who elects COBRA continuation coverage will have the same rights under the Plan as
  other participants or beneficiaries covered under the Plan.

  Who are the qualified beneficiaries?

  Each person ("qualified beneficiary") in the category(ies) checked below can elect COBRA
  continuation coverage:
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 36 of 41 PageID 42




          ❑ Employee or former employee
          ❑ Spouse or former spouse
          ❑ Dependent child(ren) covered under.the Plan on the day before the event that caused
                the loss of coverage
          ❑ Child who is losing coverage under the Plan because he or she is no
                longer a dependent under the Plan

   Are there other coverage options besides COBRA Continuation Coverage?

   Yes: Instead of enrolling in COBRA continuation coverage, there may be other more affordable
   coverage options for you and your family through the Health Insurance Marketplace, Medicaid,
   or other group health plan coverage options (such as a spouse's plan) through what is called a
   "special enrollment period." Some of these options may cost less than COBRA continuation
   coverage.

   You should compare your other coverage options with COBRA continuation coverage and
   choose the coverage that is best for you. For example, if you move to other coverage you may
   pay more out of pocket than you would under COBRA because the new coverage may impose a
   new deductible.

   When you lose job-based health coverage, it's important that you choose carefully between
   COBRA continuation coverage and other coverage options, because once you've made your
   choice, it can be difficult or impossible to switch to another coverage option.

   If I elect COBRA continuation coverage, when will my coverage begin and how long will
   the coverage last?

   If elected, COBRA. continuation coverage will begin on [enter date] and can last until [enter
   date].
   [Add, if appropriate: You may elect any of the following options for COBRA continuation
   coverage: [list available coverage options].
   Continuation coverage may end before the date noted above in certain circumstances, like failure
   to pay premiums, fraud, or the individual becomes covered under another group health plan.

  Can I extend the length of COBRA continuation coverage?

  If you elect continuation coverage, you may be able to extend the length of continuation
  coverage if a qualified beneficiary is disabled, or if a second qualifying event occurs. You must
  notify [enter name of party responsible for COBRA administration] of a disability or a second
  qualifying event within a certain time period to extend the period of continuation coverage. If
  you don't provide notice of a disability or second qualifying event within the required time
  period, it will afFect your right to extend the period of continuation coverage.

  For more information about extending the length of COBRA continuation coverage visit
  http://,Arww.dol.gov/ebsa/publications/cobraemployee.bti-nl.



                                                    2
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 37 of 41 PageID 43




  How much does COBRA continuation coverage cost?

  COBRA continuation coverage will cost: [enter amount each qualified beneficiary will be
  required to pay for each option per month of coverage and any other permitted coverage
  periods. ]

  Other coverage options may cost less. If you choose to elect continuation coverage, you don't
  have to send any payment with the Election Form. Additional information about payment will
  be provided to you after the election form is received by the Plan. Important information about
  paying your premium can be found at the end of this notice.

  You may be able to get coverage through the Health Insurance Marketplace that costs less
  than COBRA continuation coverage. You can learn more about the Marketplace below.

  What is the Health Insurance Marketplace?

  The Marketplace offers "one-stop shopping" to find and compare private health insurance
  options. In the Marketplace, you could be eligible for a new kind of tax credit that lowers your
  monthly premiums and cost-sharing reductions (amounts that lower your out-of-pocket costs for
  deductibles, coinsurance, and copayments) right away, and you can see what your premium,
  deductibles, and out-of-pocket costs will be before you make a decision to enroll. Through the
  Marketplace you'11 also learn if you qualify for free or low-cost coverage from Medicaid or the
  Childreii's Health Insurance Program (CHIP). You can access the Marketplace for your state at
  ~vww.HealthCare. gov.

  Coverage through the Health Insurance Marketplace may cost less than COBRA continuation
  coverage. Being offered COBRA continuation coverage won't limit your eligibility for coverage
  or for a tax credit through the Marketplace.

  When can I enroll in Marketplace coverage?

  You always have 60 days from the time you lose your job-based coverage to enroll in the
  Marketplace. That is because losing your job-based health coverage is a"special enrollment"
  event. After 60 days your special enrollment period will end and you may not be able to
  enroll, so you should take action right away. In addition, during what is called an"open
  enrollment" period, anyone can enroll in Marketplace coverage.

  To find out more about enrolling in the Marketplace, such as when the next open enrollment
  period will be and what you need to know about qualifying events and special enrollment
  periods, visit www.HealthCare.aCov.

  If I sign up for COBRA continuation coverage, can I switch to coverage in the
  Marketplace? What about if I choose Marketplace coverage and want to switch back to
  COBRA continuation coverage?



                                                 3
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 38 of 41 PageID 44




  If you sign up for COBRA continuation coverage, you can switch to a Marketplace plan during a
  Marketplace open enrollment period. You can also end your COBRA continuation coverage
  early and switch to a Marketplace plan if you have another qualifying event such as marriage or
  birth of a child through something called a"special enrollment pei•iod." But be careful though -
  if you terminate your COBRA continuation coverage early without another qualifying event,
  you'11 have to wait to enroll in Marketplace coverage until the next open enrollment period, and
  could end up without any health coverage in the interim.

  Once you've exhausted your COBRA continuation coverage and the coverage expires, you'11 be
  eligible to enroll in Marketplace coverage through a special enrollment period, even if
  Marketplace open enrollment has ended.

  If you sign up for Marketplace coverage instead of COBRA continuation coverage, you cannot
  switch to COBRA continuation coverage under any circumstances.

  Can I enroll in another group health plan?

  You may be eligible to enroll in coverage under another group health plan (like a spouse's plan),
  if you request enrollment within 30 days of the loss of coverage.

  If you or your dependent chooses to elect COBRA continuation coverage instead of enrolling in
  another group health plan for which you're eligible, you'11 have another opportunity to enroll in
  the other group health plan within 30 days of losing your COBRA continuation coverage.

  What factors should I consider when choosing coverage options?

  When considering your options for health coverage, you may want to think about:

     •   Premiums: Your previous plan can charge up to 102% of total plan prenuums for
         COBRA coverage. Other options, like coverage on a spouse's plan or through the
         Marketplace, may be less expensive.
     •   Provider Networks: If you're currently getting care or treatment for a condittion, a change
         in your health coverage may affect your access to a particular health care provider. You
         may want to check to see if your current health care providers participate in a network as
         you consider options for health coverage.
     •   Drug Formularies: If you're currently taking medication, a change in your health
         coverage may affect your costs for medication — and in some cases, your medication may
         not be covered by another plan. You may want to check to see if your current
         medications are listed in drug formularies for other health coverage.
     •   Severance payments: If you lost your job and got a severance package from your former
         employer, your former employer may have offered to pay some or all of your COBRA
         payments for a period of time. In this scenario, you may want to contact the Department
         of Labor at 1-866-444-3272 to discuss your options.
     •   Service Areas: Some plans limit their benefits to specific service or coverage areas — so if
         you move to another area of the country, you may not be able to use your benefits. You
         may want to see if your plan has a service or coverage area, or other similar limitations.

                                                  Gl
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 39 of 41 PageID 45




     ~   Other Cost-Sharina: In addition to premiums or contributions for health coverage, you
         probably pay copayments, deductibles, coinsurance, or other amounts as you use your
         benefits. You may want to check to see what the cost-sharing requirements are for other
         health coverage options. For example, one option may have much lower monthly
         premiums, but a much higher deductible and higher copayments.


  For more information

  This notice doesn't fully describe continuation coverage or other rights under the Plan. More
  information about continuation coverage and your rights under the Plan is available in your
  summary plan description or from the Plan Administrator.

  If you have questions about the information in this notice, your rights to coverage, or if you want
  a copy of your summary plan description, contact [enter name of party responsihle for COBRA
  administration for the Plan, with telephone numher and address].

  For more information about your rights under the Employee Retirement Income Security Act
  (ERISA), including COBRA, the Patient Protection and Affordable Care Act, and other laws
  affecting group health plans, visit the U.S. Department of Labor's Employee Benefits Security
  Administration (EBSA) website atlittp://www.dol.gov/ebs or call their toll-free number at 1-
  866-444-3272. For more information about health insurance options available through the
  Health Insurance Marketplace, and to locate an assister in your area who you can talk to about
  the different options, visit www.HealthCare.gov.

  Keep Your Plan Informed of Address Changes

  To protect your and your family's rights, keep the Plan Administrator informed of any changes
  in your address and the addresses of family members. You should also keep a copy of any
  notices you send to the Plan Administrator.




                                                  5
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 40 of 41 PageID 46




                           COBRA Continuation Coverage Election Form
  ..........................................................................................................
   Instructions: To elect COBRA continuation coverage, complete this Election Form and return it to
   us. Under federal law, you have 60 days after the date of this notice to decide whether you want to elect:
   COBRA continuation coverage under the Plan.                                                              .

   Send completed Election Form to: [Enter Name and Address]

   This Election Form must be completed and returned by mail [or describe otlter means of submission and:
   due date]. If mailed, it must be post-marked no later than [enter date].

 : If you don't submit a completed Election Form by the due date shown above, you'll lose your right to ;
 ; elect COBRA continuation coverage. If you reject COBRA continuation coverage before the due date, ;
 ; you may change your mind as long as you submit a completed Election Form before the due date.
 ; However, if you change your mind after first rejecting COBRA continuation coverage, your COBRA :
 : continuation coverage will begin on the date you submit the completed Election Form.

 : Read the important information about your rights included in the pages after the Election Form.             ~
 ............................................................................................................:
  I(We) elect COBRA continuation coverage in the [enter name ofplan] (the Plan) listed below:

       Name         Date of Birth        Relationship to Employee          SSN (or other identifier)


  MI
          [Add if appropriate: Coverage option elected:
  [a
          [Add if appropriate: Coverage option elected:                                              I
  C.
          [Add if appropriate: Coverage option elected:                                              I



  Signature                                              Date


  Print Name                                             Relationship to individual(s) listed above




  Print Address                                          Telephone number
Case 8:19-cv-00261-JSM-TGW Document 1-1 Filed 01/31/19 Page 41 of 41 PageID 47




                              Important Information About Payment

  First payment for continuation coverage

  You must make your first payment for continuation coverage no later than 45 days after the date
  of your election (this is the date the Election Notice is postmarked). If you don't make your first
  payment in full no later than 45 days after the date of your election, you'll lose all continuation
  coverage rights under the Plan. You're responsible for making sure that the amount of your first
  payment is correct. You may contact [enter appropriate contact information, e.g., the Plan
  Administrator or other party responsible for COBRA admfnistration under the Plan] to confirm
  the correct amount of your first payment.

  Periodic payments for continuation coverage

  After you make your first payment for continuation coverage, you'11 have to make periodic
  payments for each coverage period that follows. The amount due for each coverage period for
  each qualified beneficiary is shown in this notice. The periodic payments can be made on a
  monthly basis. Under the Plan, each of these periodic payments for continuation coverage is due
  [enter due day for each monthly payment] for that coverage period. [If Plan offers other payment
  schedules, enter with appropriate dates: You may instead make payments for continuation
  coverage for the following coverage periods, due on the following dates:]. If you make a
  periodic payment on or before the first day of the coverage period to which it applies, your
  coverage under the Plan will continue for that coverage period without any break. The Plan
  [select one: will or will not] send periodic notices of payments due for these coverage periods.

  Grace periods for periodic payments

  Although periodic payments are due on the dates shown above, you'11 be given a grace period of
  30 days after the first day of the coverage period [or enter longer period permitted by Plan] to
  make each periodic payment. You'11 get continuation coverage for each coverage period as long
  as payment for that coverage period is made before the end of the grace period. [If Plan
  suspends coverage during grace period for nonpayment, enter and modify as necessary: If you
  pay a periodic payment later than the first day of the coverage period to which it applies, but
  before the end of the grace period for the coverage period, your coverage will be suspended as of
  the first day of the coverage period and then retroactively reinstated (going back to the first day
  of the coverage period) when the periodic payment is received. This means that any claim you
  submit for benefits while your coverage is suspended may be denied and may have to be
  resubmitted once your coverage is reinstated.]

  If you don't make a periodic payment before the end of the grace period for that coverage period,
  you'll lose all rights to continuation coverage under the Plan.

  Your first payment and all periodic payments for continuation coverage should be sent to:

  [enter appropriate payment address]
